{¶ 1} The judgment of the court of appeals is affirmed consistent with the opinion of the court of appeals.
Moyer, C.J., and Pfeifer, Lundberg Stratton, O’Connor, O’Donnell, Lanzinger, and Cupp, JJ., concur.
Reminger & Reminger Co., L.P.A., and Ronald A. Fresco, for appellant.
Marc Dann, Attorney General, and William R. Creedon, Assistant Attorney General, for appellee Industrial Commission of Ohio.
Philip J. Fulton Law Office, Philip J. Fulton, and William A. Thorman III, for appellee Sue Moenter.